Laramoke, Judge,
dissenting:
I respectfully dissent for the following reasons: The charter party dated August 15,1950, contained the following lien clause with a cesser clause incorporated therein:
8. Owners shall have a lien on the cargo for freight, dead-freight, demurrage and damages for detention. Charterers shall remain responsible for dead-freight and demurrage (including damages for detention), incurred at port of loading. Charterers shall also remain responsible for freight, and demurrage (including damages for detention) incurred at port of discharge, but only to such extent as the Owners have been unable to obtain payment thereof by exercising the lien on the cargo.
The last sentence of the cesser clause shows that no liability for demurrage attaches to plaintiff except to the *152extent that the owners of the vessels have been unable to obtain payment thereof by exercising the lien on the cargo.
That there was no exercise of any lien by the owners of the vessels is borne out by the affidavit filed by plaintiff’s attorney in support of its motion to strike which states that “no demand or claim was made by the owners of the vessels against the United States of America for the payment of any of the shipping charges or the additional charges sued upon herein.” Furthermore, the petition does not allege that any amounts were ever paid by plaintiff to the owners of the vessels.
Therefore, there could be no liability by the plaintiff to the owners of the vessels.
If on the other hand plaintiff made any payments to the carriers, it was acting in its own behalf and the only position plaintiff could have is that of a subrogee, and even then it would have only such claim against the United States as the ship ownei’s originally had. Any claim the owners could have against the United States would be based upon the bills of lading which are Maritime contracts and jurisdiction thereof is in the district courts.
I would grant defendant’s motion for summary judgment.